Defendants and third party plaintiffs, have appealed from an order of the Chemung County Court, granting the third party defendant’s motion to dismiss the third party complaint. The action is. for the specific performance of a contract for the sale of real estate. In their answer defendants allege that their signatures to the contract were procured through false and fraudulent representations by the third party defendant, a real estate broker. The County Court properly held that defendants were not entitled' to implead the third party defendant under the provisions of section 193-a of the Civil Practice Act. Order affirmed, with $10 costs and disbursements. All concur.